DELA CRUZ, chief Justice,
concurring on the judgment:
This is an appeal by the plaintiff Pedro T. Borja ("Borja") from an order granting summary judgment in favor of defendants in a defamation action,
I. PROCEDURAL AND FACTUAL BACKGROUND
On May 9, 1988, the plaintiff filed a defamation action against newspaper reporter Wesley Goodman ("Goodman") and his employer Younis Arts Studio, Inc. ("Younis"), which publishes the Marianas Variety News and Views ("Marianas Variety"), a local newspaper. The complaint alleged that defendants wilfully, wrongfully, and maliciously published in the Marianas Variety, March 29, 1988 edition, a false., libelous, defamatory, and *228unprivileged article with the intent to injure, disgrace, and defame the plaintiff.
At issue is that part of the article which read:
"Pedro T. . Borja was pronounced guilty of sexual abuse of a child in a March 22 ruling by Judge Ramon Villagomez, according to court records. The documents say the child is a • girl." .
The complaint alleged that such statement conveyed to the readers of the newspaper that plaintiff was the person convicted and sentenced, which was false.
The complaint also alleged' that the failure to state in the article the residence of the Pedro T. Borja who was convicted and sentenced was intentional and malicious and, as a result, the plaintiff (who has the same name) was subjected to public scandal and disgrace and suffered injury to his name and reputation.
The defendants admitted publishing the article but otherwise denied liability for libel. They asserted, as affirmative defense, that the article at issue was a report of an official action or proceeding, that it was accurate and complete or a fair abridgement of the occurrence reported and, therefore, privileged. Alternatively, defendants asserted that, even if the publication were not privileged, they did not know that it was false or that it defamed the plaintiff, nor did they act with reckless disregard as to such matters, or that they acted negligently in failing to ascertain such matters.
On April 28, 1989, the defendants moved for summary judgment, pursuant to Rule 56(b), Com.R.Civ.P. They contended that the *229article is privileged since it is a report of an official proceeding; that they did not abuse the privilege of fair reporting;■and that there was no genuine issue of material fact as to whether (a) defendants abused the privilege of fair reporting, (b) defendants were at fault, or (c) the article in question was false.
On May 31, 1989, the trial court granted defendants' motion for summary judgment. It determined that the news article in question, even if defamatory as to the plaintiff, was privileged as a report of an official proceeding and there was no abuse of the privilege. '
II. ISSUES PRESENTED
On appeal, we are asked to review three issues. The first is t whether the news article in question was in fact accurate and complete or was a fair abridgement of the occurrence reported. The next (which is really the same as the first) is whether the article was instead an incomplete, inaccurate and fragmentary account of the event reported. The last issue is whether the lower court erred, as a matter of law, by "failing to recognize the special circumstances of living in the Northern Mariana Islands and failing to examine the defendants' duty [towards the plaintiff] in light of those special circumstances."
III. STANDARD OF REVIEW
we review de novo a trial court order granting summary *230judgment. Cabrera v. Heirs of Pilar De Castro, et al., 89-018 (NMI June 7, 1989, and Government of the Northern Mariana Islands v. Micronesian Insurance Underwriters, Inc., 2 CR 1164, 1170 (D.NMI,App.Div., 1987). Our review is limited to a determination of whether there is a genuine issue of material fact and, if there is none, whether the trial court correctly applied the substantive law. Mandona v. Camacho, 1 CR 820, 823 (D.NMI,App.Div. , 1983).
IV. ANALYSIS
The facts show that a Pedro T. Borja (not the plaintiff) was convicted of sexual abuse of a child on February 5, 1988.
Commonwealth Trial Court Criminal Case No. 87-205. This person was-subsequently sentenced by the Court on March 22, 1988. The article at issue in this appeal was published by defendants on March 29, 1988. Thereafter, defendants published a clarification in its April 22, 1988 issue that "[t]he Pedro T. Borja, 36 of Chalan Kiya, currently serving a sentence for sexual abuse of a child is NOT the Pedro T. Borja, (no age available) of As' Teo."
Discovery was undertaken by both parties, after which a summary judgment motion was filed by defendants. The motion was grounded on defendants' "Statement of Undisputed Facts," their supporting memorandum of points and authorities, certain exhibits, and the records, files, and pleadings in the case.
The facts, which defendants assert were not disputed, are:
1. That the article at issue was published by the Marianas Variety on March 29, 1988.
*2312. That -on April 22, 1988, the Marianas Variety published a clarification as to the person who was in fact convicted and sentenced.
3. That defendant Goodman obtained the information for the March 29, 1988 article in question from the court file in Criminal Case No. 87-205, and the court's sentencing order in such file.
4. That prior to Goodman's review of the court file, Goodman was not aware of the events described in the case and later reported on by him. Neither did the defendants know of plaintiff until .after the March 22, 1988 article was published,
A motion for summary judgment shall be granted if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there.is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law. Rule 56(c), Com.R.Civ,Pro.; Anderson v. Liberty Lobby Inc., 477 OS 242, 106 S.Ct. 2505, 2510, 91 L.Ed.2d 202 (1986) . In order to overcome a motion for summary judgment, a non-moving party must show that there are genuine factual issues which can be resolved only by a trier of fact because they may reasonably be resolved in favor of either party. Anderson v. Liberty Lobby, Inc., 106 S.Ct., at 2511.
A review of the pleadings, the various exhibits, and the depositions taken show that there is no genuine issue of material fact for purposes of determining whether the article at issue is privileged and whether the privilege was abused by defendants.
Goodman, a reporter for the Marianas Variety, reviewed the *232case file of the Commonwealth Trial Court in Criminal Case No. 87-2 05, and based his report thereon. He reported that a Pedro T. Borja was pronounced guilty of sexual abuse of a child. Subsequently, he learned that the plaintiff has a name identical to the person sentenced and the Marianas Variety soon thereafter issued a clarification.
The trial court determined below that since there is no defamation statute in the Commonwealth the rules of the common law as expressed in the Restatements of the Law are applicable. 7 CMC § 3401.1 I agree, that there is no defamation statute in the Commonwealth. Further, I am not aware of any customary law on defamation.
The complaint was grounded on the common law tort of defamation. Liability for defamation, under the Restatement fSecond^ of Torts. § 558, requires the following factors:
(a) a false and defamatory statement concerning another;
(b) an unprivileged publication to a third party;
(c) fault amounting at least to. negligence on the part of the publisher; and
*233(d) either actionability of the statement irrespective of special harm or the existence of special harm caused by the publication.
All four factors must be present to establish liability for defamation. If one is missing, there would be no liability.
As to the first factor, I agree with the trial court that the article at issue was false and defamatory when applied to the plaintiff who has the same name as the person who was criminally convicted. A communication (i.e. statement) is defamatory if it tends to harm the reputation of another as to lower him in the estimation of the community or to deter third persons from associating or dealing with him. Restatement (Second^ of Torts. § 559.
I also agree with the trial court that truth of a defamatory statement bars recovery for defamation. Id., § 581A. Thus, as to the Pedro T. Borja convicted, the article would be true and the publisher, if sued by him, would have no liability. As to the plaintiff Pedro T. Borja, who has the same name as the person convicted, such article would be false and defamatory, and would create liability against defendants, assuming the other three factors are established.
The second factor required to establish liability for the common law tort of defamation is that the publication be unprivileged. If it is privileged, then there is no liability under common law defamation because all of the four (4) factors required to establish liability under § 558 must be satisfied by *234the plaintiff. Since the defendants' motion for summary judgment is based on the absence of this factor, the plaintiff must, come forward and show that a genuine issue of fact exists on the question of whether the publication is privileged.
The defendants' motion for summary judgment rested on their assertion that there is no genuine issue of material fact-that the news article at- issue was based on an official action or proceeding which deals with a matter of public concern, and that such report was accurate and complete or was a fair abridgement of the occurrence report. Restatement (Second> of Torts. § 611.2 They argue, therefore, that the defense of privilege, even if the statement is false and defamatory as to the plaintiff, is undisputed and bars liability.
An official proceeding, for purposes of the § 611 conditional privilege defense, includes proceedings before any court. Id,. § 611, comment d. There is no factual dispute that the news report at issue was based on the Commonwealth Trial Court's sentencing order. Borja argues, however, that the report, although based on an official court proceeding, was -not complete and accurate because the reference to the convicted Pedro T. Borja did not include his address, so as to distinguish him- from the plaintiff. Such *235failure, he asserts, erases the privilege and the question as to whether the report, even if based on official action or proceeding., was complete or not is one for the trier of fact to determine.
The defendants countered that assertion by arguing that the article, even if not exactly accurate and complete, is a fair abridgement of the court's sentencing proceeding,' and the question of whether it is a fair abridgement of such proceeding is one of law for the court to decide. I agree.
I note that the § 611 privilege is conditional, and. not absolute.. This means that even if the report is based on an official proceeding, such as the present, the person reporting has an obligation to ensure that the report is either accurate and complete or that it is a fair abridgement of the occurrence reported. Such reporting immunity is "forfeited if the publisher of the report steps out of the scope of the privilege or abuses the 'occasion'. This can be done by exaggerated additions, or embellishment to the account. Furthermore, this qualified privileged may be lost if the defamatory material is published solely for the purpose of causing harm to the person defamed". williams v. WCAU-TV. 555 F.Supp. 198, 202 (E.D.PA., 1983), quoting Sciandra v. Lynett, 409 Pa. 595, 187 A.2d 586, 600 (1962).
The burden of proving abuse of the privilege rests on the plaintiff. Williams, at 202. Further, "it is the duty of the court to declare as a matter of law that no abuse of the 'occasion of privilege' exists where the evidence adduced leads to but one conclusion". Id., at 202 quoting Sciandra, 187 A.2d 592.
*236In comparing the news report at issue in this case and the trial court's sentencing order from which the article was based, I find no evidence in the record which would lead to a conclusion that the privilege was abused by defendants. There is no showing by the plaintiff that the repopt was published for the purpose of causing harm to the plaintiff.3 There is no showing that the report exaggerated or embellished the court proceeding. Further, the plaintiff did not sufficiently rebut the fact that the report fairly summarized such proceeding. Those facts, the lack of embellishment or exaggeration and the lack of intent to do harm, were not disputed by the plaintiff. And, where there is no genuine dispute as to material facts, the question of whether a statement is substantially accurate is one of law for the court to decide. Williams, at 203. A statement is substantially accurate if its "gist" or "sting" is trúe, that is, if it produces the same effect on the mind of the recipient which the precise truth would have produced. Williams, at 202; Alioto v. Cowles Communications, Inc., 673 F.2d 616 (9th Cir. 1980).
Once defendants have shown that the report is a substantially correct account of the official proceedings, the plaintiff then assumes the burden of showing otherwise. The plaintiff.failed to meet this burden by affidavit or otherwise. Rather, he argues that the § 611 privilege should require more identification of the *237person convicted by imposing a duty on the publisher to also show that person's address. This way, he asserts, the report would more clearly identify the person convicted and spare those persons having the same name, including the plaintiff, from any ridicule and embarrassment.
If the defendants, prior to publication, were in fact aware that there are other persons having the name "Pedro T. Borja," I might, be persuaded that the suggestion to include the address and further identify the subject has merit. But such was not the case here. Further, the § 611 privilege, unless amended to require an address, does not impose a duty to do so.
The plaintiff further argues that, although the sentencing order did not show the criminal defendant's address, the penal summons in the criminal case file did show his address and, therefore, defendants were negligent in not including the address in the published article. The question of negligence, however, is an element for consideration with respect to the third factor required for establishing liability based on defamation under § 558 of the Restatement. Negligence is not a consideration under the second factor, i.e. that the communication is not privileged. All that is required for the § 611 conditional privilege are that (1) the report is based on an official action or proceeding or of a meeting open to the public, (2) that such action, proceeding, or public meeting deals with a matter of public concern, and (3) the report is accurate and complete, or is a fair abridgement of the occurrence reported. Once those three points are established, the *238privilege attaches and, unless the plaintiff comes forward and shows a factual dispute as to either of those elements, then summary judgment is appropriate.
The thrust of plaintiff's argument on appeal, however, is one seeking a court-created rule that would establish in this jurisdiction a unique exception to the § 611 privilege defense. That exception, as I have noted, would require a publisher, in reporting on official actions or proceedings, to include a subject's address in addition to his name. The problem I have with imposing such duty with respect to reports of official actions and proceedings is that the cause of action upon which the complaint is based is the common law tort of defamation, which allows for a concomitant conditional privilege defense. Any change to the common law rule of defamation, including the available defenses, should come from the legislature. The reason for this is that courts are generally not equipped to address such changes. The wisdom of the general application to the Commonwealth of the rules of the common law (as laid out in the Restatements of the Law), in the absence of written or customary law, is a. matter that is ordinarily best left to the legislature. I would agree that there may be occasions when specific applications of certain common law rules would not be appropriate.4 I am not, however, persuaded that *239the duty appellant urges us to impose on defendants is justifiable in the instant case.
In light of the separate concurrences of my colleagues, I feel compelled to say a few words on the distinction between the § 611 common law conditional privilege and the constitutional privilege arising under the First Amendment to the U.S. Constitution which requires a plaintiff in an action for defamation to show that the defendant, in publishing a false and defamatory statement concerning the plaintiff, was at fault regarding the injurious character of the statement. § 611, comment b. (Emphasis added.) Under the First Amendment privilege, if the plaintiff is a public official or a public figure, he is required to show that the publisher knew of the falsity and defamatory character of the statement or that he acted with reckless disregard toward these aspects of the statement. Restatement (Second) of Torts. § 580A. If the plaintiff is a private person, he must show the existence of fault amounting to at least negligence in regard to the falsity and the defamatory character of the statement. Id.. § 58OB.
The constitutional privilege defense, however, is somewhat different from the § 611 common law privilege since the latter specifically applies only to reports based on official actions or proceedings. So long as the report on such actions or proceedings are accurate and complete or is a fair abridgement of the occurrence reported, the report is privileged notwithstanding the constitutional privilege. In contrast, the constitutional *240privilege defense applies even where a report does not relate to or is not based on official actions or proceedings. For example, if one publishes a false and defamatory statement concerning a private person, such as the plaintiff herein, and such statement is not based on an official action or proceeding, he would be subject to liability if, but only if, he knows that (a) the statement is false and that it defames another, or (b) he acts in reckless disregard of such matters, or (c) he acts negligently in failing to ascertain them. § 580b; Gertz v. Robert Welch, Inc., 418 U.S. 323, 94 S.Ct. 2997, 41 L.Ed.2d 789 (1974).
In Gertz. where the § 611 privilege was not at issue because the report was not based on an official action or proceeding, the United States Supreme Court held that, with respect to media defamation of private, persons where an issue of public interest is involved, the constitutional privilege standard ■ applicable to public officials established under New York Times Co. v. Sullivan, 376 U.S. 254, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964), is not the appropriate standard to apply. Instead, Gertz ruled that the States, so long as they do not impose liability without fault, may define for themselves the appropriate standard of liability for a publisher of defamatory falsehood which injures a private individual and whose substance makes substantial danger to reputation apparent. Gertz, 94 S.Ct., at 3010-3011.
Under Gertz. the burden of a plaintiff, who is a private individual, is more relaxed (in comparison to a public official or public figure) since liability may be established so long as the *241publisher is shown to have at least acted negligently in failing to ascertain that a statement is false and defames the plaintiff. In contrast, the standard of liability for public officials, under New York Times Co. v. Sullivan, supra, and for public figures, under Curtis Publishing Co. v. Butts, 388 U.S. 130, 87 S.Ct. 1975, 18 L.Ed.2d 1094 (1967), is that the publisher, at least, acted with reckless disregard of the falsity of a statement and that it defamed the plaintiff.
Ünder the constitutional privilege standard, the liability of a publisher whose publication is false and defames a private figure requires a showing of at least negligence.
The § 611 common law privilege, in contrast, is a bit more liberal than the constitutional privilege since the latter requires proof of negligence by a private figure plaintiff before liability attaches, while the §611 privilege rests on whether a report is based on an official action or proceeding and is accurate and complete or is a fair abridgement of the occurrence reported. The question of fault, i.e. negligence, arises only with respect to the third factor needed to establish liability under section 558 of the Restatement (Second) of Torts. Where a report is based on an official action or proceeding, there is no liability once the § 611 conditional privilege is established.
I am not persuaded at this stage that it is wise to disregard the § 611 official reporting privilege which is an element for establishing liability under § 558 of the Restatement (Second) of Torts which forms the basis upon which the plaintiff's cause of *242action is grounded. Further, the constitutional privilege consideration, i.e. fault amounting to at least negligence, is itself the third factor needed to establish liability under § 558 and, therefore, the First Amendment constitutional privilege is in fact taken into account by the Restatement.
I, therefore, vote to AFFIRM.

 7 CMC § 3401 reads:
In all proceedings, the rules of the common law, as expressed in the restatements of the law approved by the American Law Institute and, to the extent not so expressed as generally understood and applied in the United States, shall be the rules of decision in the courts of the Commonwealth, in the absence of written law or local customary, law to the contrary; provided that no person shall be subject to criminal prosecution except under the written law of the Commonwealth.


 Restatement (Second of Torts § 611 reads:
The publication of defamatory matter concerning another in a report of an official action or proceeding or of a meeting open to the public that deals with matter of public concern is privileged if the report is accurate and complete or a fair abridgement of the occurrence report.


 In fact, the defendants prior to publication did not know the plaintiff or that he has a name identical to the person convicted.


 7 CMC § 3401 which provides for the almost wholesale application of the rules of common law, in the absence of written or customary law, is a broad statute in existence since the days of the Trust Territory Administration. It apparently was a "shorthand" attempt to fill a gap due to the absence of statutory laws in many areas.